        Case 1:17-cv-01483-EPG Document 76 Filed 09/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Case No. 1:17-cv-01483-EPG
     Board of Trustees of IBEW Local Union Nov.
12   100 Pension Trust Fund, et al.
                                                          ORDER (1) SETTING TELEPHONIC
13                  Plaintiff,                            SETTLEMENT CONFERENCE,
                                                          (2) REQUIRING PARTICIPATION BY
14          v.                                            CERTAIN INDIVIDUALS, (3) REQUIRING
                                                          SETTLEMENT CONFERENCE
15   Power Design Electric, Inc,                          STATEMENT MEETING CERTAIN
                                                          PARAMETERS, AND (4) SCHEDULING
16                  Defendant,                            PRE-CONFERENCE DISCUSSION
17

18           Magistrate Judge Jeremy D. Peterson will hold a zoom settlement conference on

19    November 4, 2020, at 9:00 a.m. The Zoom settlement conference invitation will be distributed

20    the week prior. The court expects that the parties will proceed with the settlement conference in

21    good faith and attempt to resolve all or part of the case. If any party believes that the settlement

22    conference will not be productive, that party shall so inform the court as far in advance of the

23    settlement conference as possible. Unless otherwise specifically authorized by the court in

24    advance of the settlement conference, the following individuals must participate in the settlement

25    conference: (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with

26    full authority to negotiate and settle the case, on any terms.

27            No later than October 9, 2020, each party must submit to Judge Peterson’s chambers at

28    jdporders@caed.uscourts.gov a confidential settlement conference statement. These statements
         Case 1:17-cv-01483-EPG Document 76 Filed 09/29/20 Page 2 of 3

 1   should neither be filed on the docket nor served on any other party. The statements should be

 2   marked “CONFIDENTIAL” and should state the date and time of the conference. The parties

 3   should refer to Judge Peterson’s order associated with the initial settlement conference and

 4   include any appropriate update in their new statements.

 5            The parties shall also submit, also by October 9, 2020, a joint statement quoting the

 6   specific proposed language for the Settlement Agreement and Affidavit including each party’s

 7   contentions with respect thereto.

 8            Judge Peterson will hold a short, pre-settlement conference telephone discussion on

 9   October 16, 2020 at 3:30 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176). Only the

10   lead attorney from each side1 should participate. At Judge Peterson’s discretion, the joint

11   telephonic discussion may be followed by private telephonic discussions between the judge and

12   each party.

13
     IT IS SO ORDERED.
14

15
     Dated:      September 28, 2020
16                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27
     1
      The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
 Case 1:17-cv-01483-EPG Document 76 Filed 09/29/20 Page 3 of 3


                        Pre-Settlement Worksheet


                                              Please fill in each value below
Additional cost to your party expected
                                          $
for . . . discovery
    . . . pretrial                        $
    . . . trial                           $
Estimated probability of liability
finding                                                                         %
Realistic high-end estimate of recovery
                                          $
by P
Realistic low-end estimate of recovery
                                          $
by P
Best estimate of recovery by P            $
Last offer/demand (if any) previously
                                          $
made by your party
Last offer/demand (if any) previously
                                          $
made by opposing party
Proposed next offer/demand by your
                                          $
party
